Citation Nr: 0413499	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include claimed as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to  
February 1969 and from September 1970 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2003 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  



Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

The veteran has claimed that his hypertension is related to 
his service-connected diabetes mellitus.  The RO afforded him 
a VA examination in February 2003 and obtained an opinion 
from the examiner on the question of whether the veteran's 
diabetes mellitus had caused his hypertension.  (The opinion 
was that his hypertension was not caused by diabetes.)  
However, the examiner was not asked for, and did not offer, 
an opinion on the question of whether the veteran's Type II 
diabetes has worsened his hypertension.  Moreover, the 
veteran has since asserted that his service-connected post-
traumatic stress disorder (PTSD) caused or aggravated his 
hypertension.  An opinion on these questions is needed to 
decide the veteran's current appeal, see 38 C.F.R. 
§ 3.159(c)(4), and so further development is indicated at 
this time.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed, consistent with all governing 
legal authority.  This should include 
advising the veteran of the evidence and 
information needed to support his claim, 
what evidence VA will obtain on his 
behalf and what evidence he himself is 
responsible for submitting.  The RO 
should also invite the veteran to submit 
any evidence in his possession that is 
potentially probative of his appeal.  The 
RO should take the appropriate steps to 
assist the veteran in obtaining 
identified records, to include ensuring 
that all contemporary VA records relevant 
to his claim are associated with the 
claims file.

2.  After the above, the RO should 
arrange for the veteran to undergo a VA 
examination by a physician with the 
appropriate expertise to determine 
whether any relationship exists between 
the veteran's diabetes mellitus and/or 
PTSD and his hypertension.  The examiner 
must review the veteran's medical records 
in the claims file.  The examiner should 
then respond to the following:

	a.  Did the veteran's service-
connected Type II diabetes mellitus or 
PTSD cause hypertension?  

	b.  Did the veteran's service-
connected Type II diabetes mellitus or 
PTSD result in any increase in the 
underlying severity of hypertension?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that Type II diabetes mellitus or 
PTSD did not cause but made hypertension 
worse, the examiner should identify, to 
the extent possible, the baseline 
manifestations which are due to the 
effects of non-service connected 
hypertension and the increased 
manifestations which, in the examiner's 
opinion, are due to Type II diabetes 
mellitus or PTSD.

A rationale for all conclusions reached 
should be provided.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record, and with 
consideration of both direct service 
connection and service connection 
secondary to any service-connected 
disability.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, to include citation to pertinent 
laws and regulations and a discussion of 
how such laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


